      Case 2:18-cr-00109-SM-MBN Document 323 Filed 08/25/21 Page 1 of 2


                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


 UNITED STATES OF AMERICA                                    CRIMINAL ACTION
 VERSUS                                                      NO: 18-109
 ARTHUR JOHNSON                                              SECTION: “E”



                                NOTICE OF SENTENCING

        PHOTO IDENTIFICATION REQUIRED TO ENTER THE BUILDING

Take notice that this criminal case has been set for Sentencing on December 1, 2021 at 2:00
p.m., before Judge Susie Morgan, 500 Poydras St., New Orleans, LA.

PERSONS ON BOND MUST REPORT TO THE DEPUTY U.S. MARSHAL
IMMEDIATELY OUTSIDE THE AFORESAID COURTROOM FOR EVALUATION
AND SEARCH 15 MINUTES PRIOR TO APPEARANCE.


Date: August 25, 2021                         CAROL L. MICHEL, CLERK

                                              by: Brad Newell, Deputy Clerk

TO:

Arthur Johnson (CUSTODY)                      AUSA: Brandon Long, T.A.
                                                    David Sinkman
COUNSEL FOR ARTHUR JOHNSON:
Robert W. Hjortsberg, Retained                U.S. Marshal

Annice Falkins (BOND)                         U.S. Probation & Pre-Trial Services Unit

COUNSEL FOR ANNICE FALKINS:                   FBI: Special Agent William Hicks
Brian J. Capitelli, CJA

Kevin Coffil (CUSTODY)                        If you change address,
                                              notify clerk of court
COUNSEL FOR KEVIN COFFIL:                     by phone, 504-589-7714
Julie C. Tizzard, CJA

Quinton Risin (CUSTODY)

COUNSEL FOR QUINTON RISIN:
Maura Doherty, FPD
     Case 2:18-cr-00109-SM-MBN Document 323 Filed 08/25/21 Page 2 of 2


Ricky Redd (CUSTODY)

COUNSEL FOR RICKY REDD:
Timothy T. Yazbeck, Retained

Cherell Vallery (BOND)

COUNSEL FOR CHERELL VALLERY:
William M. Sothern, CJA

Brandon Sanders (CUSTODY)

COUNSEL FOR BRANDON SANDERS:
Marion D. Floyd, CJA

Jonas Scott (CUSTODY)

COUNSEL FOR JONAS SCOTT:
Ernest J. Bauer, Jr., CJA
